Platt, J.
delivered the opinion of the court. The only points in this case are, 1. Whether the declaration set forth the notes according to their legal import and effect.
2. Whether, under such a partnership, it was incumbent on the plaintiff to prove the particular consideration of the notes,
I think the law is clearly against the defendants, on both points.
1. A note made by Handy, wherein he says “ I promise,” &c. and signs the copartnership name, means, J, one of the partners, promise, on behalf of the firm, Sec.
2. The partnership being admitted, the presumption of law is, that a note made by one partner in the name of the firm, was given in the regular course of partnership dealings, until the contrary is shown on the part of the defendants.
There is no question as to the rule, “ that if a person takes a partnership security from one of the partners, for what is known, at the time, to be a particular debt of the partner who gives, such security, the partnership is not holden;” (Livingston v. Hastie, 2 Caines’ Rep. 246. Lansing v. Gaine and Ten Eyck, *5472 Johns. Rep. 300. Livingston v. Roosevelt, 4 Johns. Rep. 251.) But this is matter of defence, and must be proved by the party who wishes to take advantage of it. The motion for a new trial must be denied.
Motion denied,